NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JAN 03 2013

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

BRETT J. BALL,                                    No. 11-16474

               Plaintiff - Appellant,             D.C. No. 2:10-cv-02064-PMP-
                                                  LRL
  v.

SUNTRUST MORTGAGE, INC.; et al.,                  MEMORANDUM *

               Defendants - Appellees,

IRYNA SYSENKO,

               Intervenor - Defendant -
                Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Brett J. Ball appeals pro se from the district court’s judgment dismissing his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
diversity action arising out of foreclosure proceedings. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under

Fed. R. Civ. P. 12(b)(6) and a judgment on the pleadings under Fed. R. Civ. P.

12(c). Berg v. Popham, 412 F.3d 1122, 1125 (9th Cir. 2005). We affirm.

      The district court properly dismissed Ball’s wrongful foreclosure and quiet

title claims because Ball did not allege facts showing that he was not in default

when defendants initiated non-judicial foreclosure proceedings. See Breliant v.

Preferred Equities Corp., 918 P.2d 314, 318 (Nev. 1996) (“In a quiet title action,

the burden of proof rests with the plaintiff to prove good title in himself.”); Collins

v. Union Fed. Sav. & Loan Ass’n, 662 P.2d 610, 623 (Nev. 1983) (wrongful

foreclosure claim requires allegation that a lender exercised the power of sale and

foreclosed upon property when the homeowner was not in default).

      The district court properly dismissed and granted judgment on the pleadings

on Ball’s civil conspiracy and injunctive and declaratory relief claims after

dismissing the underlying causes of action. See, e.g., Eikelberger v. Tolotti, 611

P.2d 1086, 1088 (Nev. 1980) (conspiracy action for damages must be based on an

independent cause of action).

      Ball’s contentions concerning securitization, Mortgage Electronic

Registration Systems, Inc., and defendants’ standing to pursue non-judicial


                                           2                                     11-16474
foreclosure are unpersuasive.

      Defendant Aztec Foreclosure Corporation’s motion for miscellaneous relief

is denied as moot.

      AFFIRMED.




                                       3                                  11-16474